Citation Nr: 1725060	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, memory and concentration problems, and muscle aches and pains, to include as due to undiagnosed illness and/or Gulf War environmental hazards exposure.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, and anxiety.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right elbow disability.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1999 with service in Southwest Asia from October 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In February 2015, the Veteran testified at a Board video conference hearing before the undersigned.  Transcripts of these hearings have been associated with the electronic claims file.

In March 2015, the Board remanded these matters for additional development.

The issues of entitlement to service connection for an acquired psychiatric disorder and a right shoulder disorder as well as entitlement to an evaluation in excess of 10 percent for degenerative changes of the right elbow are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence of record does not reflect the Veteran's claimed symptomatology, to include headaches, memory and concentration problems, and muscle aches and pains, results from any undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  The Veteran does not have a present headache disorder shown to be causally related to active military service, to include asserted Gulf War environmental hazards exposures.

3.  The present low back disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches, memory and concentration problems, and muscle aches and pains, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by letters dated in March 2010, May 2010, and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the February 2015 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations and medical opinions in conjunction with the service connection claims on appeal in December 2010 and July 2012 to clarify the nature and etiology of his claimed undiagnosed illness and low back disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the December 2010 medical examination and July 2012 medical opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claims were previously before the Board in March 2015 and remanded for additional evidentiary development, to include obtaining VA treatment records as well as private treatment records and VA examination reports.  Based on a comprehensive review of the record, the Board finds substantial compliance with the March 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021.  Here, the Veteran's service personnel records clearly reflect that he served in Southwest Asia from October 1990 to April 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Undiagnosed Illness 

In written statements and hearing testimony, the Veteran complained of suffering symptoms, including headaches, memory and concentration problems, and muscle aches and pains, as due to undiagnosed illness that intermittently happened during service and resumed shortly after service discharge.  He also reported environmental exposures to burning oil wells during service in Southwest Asia.  

Service treatment records revealed an isolated complaint of morning headaches in March 1987.  In his November 1998 service retirement examination report, the examiner marked the Veteran's musculoskeletal, psychiatric, and neurologic systems as normal on clinical evaluation.

In a December 2010 Gulf War examination report, the Veteran complained of headaches, memory problems, depression, and muscle aches/pains related to his low back condition and right shoulder that onset in 1991.  After examining the Veteran and reviewing the record, the examiner listed the following diagnoses:  degenerative disc disease of thoracolumbar spine with mild loss of function; rotator cuff tear with mild degenerative changes of right shoulder with mild loss of function; subjective generalized muscle pains with normal examination (as per the Veteran's complaints of generalized muscle pains attributable to low back pain and right shoulder conditions); no evidence of fibromyalgia and no trigger point tenderness; subjective headaches with normal examination; and subjective memory loss and depression.  The examiner opined that the Veteran's degenerative disc disease of the thoracolumbar spine and rotator cuff tear with mild degenerative changes of right shoulder were not likely related to undiagnosed illness due to Gulf War.

In a July 2012 VA Gulf War examination report and medical opinions, the examiner specifically indicated that from the conditions identified and for which physical examination reports were completed, there were no diagnosed illnesses for which no etiology was established.  Regarding the Veteran's subjective reports of headaches, the examiner noted an extensive review of the file and concluded that the complaints of headaches were less than likely related to environmental hazards due to Gulf War.  It was noted that the December 2010 VA examiner had identified subjective complaints only with no medical basis for a diagnosis and no credible information to establish headaches as a symptom due to the undiagnosed illness due to Gulf War.  The examiner further highlighted that the review of systems on the
Veteran's November 1998 separation examination report included normal clinical evaluation findings for any headache-related complaint.  The examiner then concluded that any headache was at least as likely as not related to post-service complaints and was not related to undiagnosed illness due to Gulf War, not related to environmental hazards due to Gulf War, and less than likely related to military service.

In the July 2012 VA medical opinion, the VA examiner also concluded that the complaints of memory relapses with concentration problems were less than likely related to environmental hazards due to Gulf War nor were they due to undiagnosed illness due to Gulf War.  The examiner opined that that the memory lapses and concentration problems were more likely than not related to the psychiatric diagnosis assigned by a VA psychologist in a January 2011 VA examination report.

As an initial matter, the preponderance of the evidence of record is against finding that the Veteran's claimed symptomatology, to include headaches, memory and concentration problems, and muscle aches and pains, is related to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The December 2010 and July 2012 VA examiners specifically assigned diagnoses related to each of the claimed symptoms and noted that each diagnosed disorder was not likely related to undiagnosed illness due to Gulf War.

The Board further notes that the matters of entitlement to service connection for the claimed low back, psychiatric, and right shoulder disorders are discussed in the remainder of this Board decision and remand below.  Thus, the only remaining symptom to discuss is the Veteran's claimed headaches.  However, the record clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed headache disorder and his military service, to include asserted in-service environmental exposures and the isolated in-service complaint of headaches in 1987.  In fact, the July 2012 VA examiner specifically opined that any headache was at least as likely as not related to post-service complaints and was not related to undiagnosed illness due to Gulf War, not related to environmental hazards due to Gulf War, and less than likely related to military service.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record as well as the Veteran's lay assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the December 2010 and July 2012 VA examiners.  Thus, there is no basis upon which to conclude that the Veteran's claimed headache disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.

The only other evidence of record which relates the Veteran's claimed headache disorder to his active military service are his own statements and statements from additional family members.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's claimed headaches were incurred as a result of service, to include as due to an undiagnosed illness, the sole in-service complaint of morning headaches, or to exposure to burning oil wells, draw medical conclusions, which the Veteran and his family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's headaches falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in July 2012.

Therefore, the criteria to establish entitlement to service connection for the Veteran's claimed symptomatology, to include headaches, memory and concentration problems, and muscle aches and pains, as due to undiagnosed illness and/or Gulf War environmental hazards exposure or to award service connection on a direct basis for headaches have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for the Veteran's claimed symptomatology, to include headaches, memory and concentration problems, and muscle aches and pains, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Low Back Disorder

In written statements and hearing testimony, the Veteran asserted that he has been in constant low back pain since service due to strenuous physical training and assigned service duties.  He has also reported that his low back disorder stemmed from an in-service injury when a high beam from a tent fell on his head but he did not go to sick call for treatment.

Service connection for the claimed low back disorder is not warranted.  In this case, there is no factual basis in the record that the present low back disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1999.  Furthermore, evidence of record reflects that arthritis of the lumbar spine was not shown to manifest to a compensable degree within one year of service discharge.

Service personnel records revealed that his military occupational specialty (MOS) was Food Service Specialist.  In a November 1998 Report of Medical History, the Veteran marked yes to having or ever had recurrent back pain or any back injury.  The examiner noted Veteran's complaints of intermittent low back pain in the last five years without trauma.  In his November 1998 service retirement examination report, the examiner listed mechanical low back pain and marked the Veteran's spine as normal on clinical evaluation with easy and full range of motion. 

Post-service VA and private treatment records dated from 2008 to 2012 reflected complaints of low back pain and diagnoses of lumbar spondylosis, lumbar radiculopathy, and saphenous nerve entrapment with receipt of medications and epidural steroid injections.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present low back disorder and his active military service.

In a December 2010 VA Gulf War examination report, the Veteran complained of low back pain and lumbosacral spondylosis with radiculopathy and saphenous nerve entrapment that onset in 1991.  He was noted to deny any specific trauma or injury to his back while in service or after discharge from service.  The examiner diagnosed degenerative disc disease of thoracolumbar spine with mild loss of function.  A December 2010 VA X-ray report revealed degenerative arthritis of the lower thoracic and lower lumbar spine as well as narrowing and degeneration of the L4-5 and L5-Sl disk spaces.

In an addendum July 2012 VA medical opinion, a VA examiner opined that the claimed low back condition was "less likely than not (less than 50 percent probability)" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner concluded, after reviewing the record and medical treatise information, that degenerative disc disease of the thoracolumbar spine was less than likely permanently aggravated or a result of any event or condition that occurred during service or within one year of discharge.  While the examiner acknowledged the in-service notations of mechanical low back pain at separation, it was highlighted that multiple examinations throughout service were normal.  It was further noted that the Veteran's reported post-service employment was continued work in contract food services, which at least as likely as not in combat locations with Halliburton, were likely to have rendered more risk to injury after service.  The examiner also noted that post-service treatment records reflected fairly severe back conditions dated from 2008, a lengthy period after service with known working conditions where lifting and excessive movement of the back would have more likely than not have given more cause for injury than any mention with normal physical examination findings during service.  

The Board considers the July 2012 VA medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing his medical knowledge and medical treatise information as well as citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the July 2012 VA examiner.  Thus, there is no basis upon which to conclude that the Veteran's present low back disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only other evidence of record which relates the Veteran's claimed low back disorder to his active military service are his own statements and statements from additional family members.  These statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present low back disorder was incurred during or as a result of service, to include documented in-service complaints of low back pain, draw medical conclusions, which the Veteran and his family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's low back disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in July 2012.

Therefore, the criteria to establish entitlement to service connection for a low back disorder have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for low back disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for headaches, relapses in memory, concentration problems, and muscle aches and pains as due to undiagnosed illness and/or Gulf War environmental hazards exposure and for headaches on a direct basis is denied.

Entitlement to service connection for a low back disorder is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, dysthymic disorder, and anxiety, entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right elbow disability, and entitlement to an evaluation in excess of 10 percent for degenerative changes of the right elbow is warranted.

As an initial matter, in the March 2015 Remand, the Board instructed the AOJ to obtain records from the Tulsa VA Medical Center (VAMC) dated shortly after the Veteran's retirement from service in 1999.  As those VA treatment records were not requested and obtained by the AOJ, the Board may not proceed with final adjudication of the service connection claim for a right shoulder disorder on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also instructed the AOJ to obtain a VA examination with medical opinions in order to determine the nature and etiology of the claimed right shoulder disorder.  Unfortunately, the Board has determined that the May 2015 VA examination of the right shoulder was inadequate, as the examiner did not provide clear answers to requested direct and secondary service connection opinions as well as included a conflicting and confusing rationale in his report.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Thus, the Board may not proceed with final adjudication of the claim until the requested VA medical opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed right shoulder disorder on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the service connection claim for an acquired psychiatric disorder, the Veteran reported the following in-service stressful incidents where he felt threatened in written statements of record and during hearing testimony:  (1) a fellow soldier pulled his weapon on the Veteran when being awakened for a chemical weapon alarm; (2) SCUD missiles and mortars landing within a few miles his assigned location with regular chemical alarms requiring use of protective gear; and (3) witnessing an Iraqi tank being bombing by aircraft at close range.  

In a September 1976 Report of Medical History, the Veteran marked yes to having or ever had nervous trouble of any sort.  The examiner noted that the Veteran had been treated for mild situational nervousness with no therapy sought but occasional medications such as Valium.  However, in his September 1976 enlistment examination as well as his November 1998 service retirement examination reports, the examiners clearly marked the Veteran's psychiatric system as normal on clinical evaluation.  

Post-service VA and private treatment records dated from 2010 to 2012 reflected findings of major depressive disorder with delayed bereavement, rule out bipolar disorder with hypomanic episodes, anxiety, depression, and PTSD.  In a September 2010 VA psychiatric examination report, the examiner concluded that the Veteran's reported symptoms did not meet diagnostic criteria for PTSD as well as assigned no Axis I diagnosis.  Thereafter, a January 2011 VA examiner diagnosed dysthymic disorder, opining that it was less likely than not that the Veteran's military service exacerbated his depression.  The examiner concluded that his depression was probably caused by childhood abuse, being separated from family at an early age, and the death of his son.  However, in an August 2012 statement, a private physician, Dr. M. A. indicated that the Veteran had been treated by her for PTSD since January 2012. 

On remand, after obtaining any necessary authorization, attempt to obtain and associate with the electronic claims file any available records regarding psychiatric treatment the Veteran from Laureate Hospital as well as updated treatment records from Dr. M. A. dated from September 2012 to the present.  In addition, based on the cumulative evidence of record, the Board will not proceed with final adjudication of this claim until an additional VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board has considered whether an extraschedular rating may be appropriate in the evaluation of the Veteran's right elbow disability and has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  See Bagwell v. Brown, 9 Vet. App. 157 (1966); see also Thun v. Peake, 22 Vet. App. 111 (2008).  In 2010, the Veteran filed a claim seeking an increased rating for his service-connected degenerative changes of the right elbow, noting that his symptoms affected his job performance as a chef.  The Veteran is currently rated as 10 percent disabling for his service-connected right elbow disability under Diagnostic Code 5010 (degenerative arthritis).  Additional elbow disabilities are rated under Diagnostic Codes 5202 - 5213.  

Here, the Board finds that the Veteran has consistently asserted that symptoms due to his right elbow disability, particularly functional impairment with daily activities like grooming (shaving and combing hair), significant limitation in carrying heavy items and lifting, and difficulty performing common kitchen tasks, are not contemplated by the schedular rating criteria for arthritis and elbow disabilities and were noted to cause frequent interference with many activities of daily living.  Further, the Board notes that the Veteran's symptoms due to his right elbow disability are noted to cause interference with his employment as a chef and to impact his ability to perform occupational tasks.  Resolving all doubt in his favor, the Board finds that the Veteran's occupational impairment in conjunction with the frequent interference with his activities of daily living meet the criteria established in Thun for referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records pertaining to the Veteran's claimed right shoulder disorder from Tulsa VAMC for the time period from February 1999 to September 2009 and associate them with the record.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the electronic claims file any available records regarding psychiatric treatment of the Veteran from Laureate Hospital as well as updated treatment records from Dr. M. A. at Strength of Mind dated from September 2012 to the present. 

3.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to clarify the etiology of any psychiatric disability found, to include anxiety, depression, dysthymic disorder, and PTSD.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence.  In that regard, the AOJ must indicate any stressor which has been corroborated by its efforts as well as the stressors of being routinely fired upon by the enemy with missiles and mortars and under warning of chemical attacks near daily, which the Veteran indicated involved fear of hostile military activity.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.  If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor, to include reported fear of hostile military activity, is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed stressor actually caused the Veteran's PTSD.  The examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders (DSM) are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the DSM have not been met. 

For each diagnosed psychiatric disorder other than PTSD, to include depression, anxiety, and dysthymic disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder began during or was causally related to his events during active military service, to include his claimed stressors in service.

In doing so, the examiner should acknowledge and discuss the findings in the September 2010 and January 2011 VA examination reports, July 2012 VA medical opinion, and findings of PTSD in private treatment records from Dr. M.A. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  Obtain an addendum medical opinion from an appropriate examiner, preferably a physician with an orthopedics specialty, to clarify the nature and etiology of the Veteran's claimed right shoulder disorder.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide clear answers to the following inquiries:
(1) Is it at least as likely as not (50 percent or higher degree of probability) that any previously or currently diagnosed right shoulder disorder began during or was causally related to events during active military service?  (2) Is it at least as likely as not (50 percent or higher degree of probability) that any previously or currently diagnosed right shoulder disorder was caused by or aggravated (permanently worsened) by the Veteran's service-connected right elbow disability?  In doing so, the examiner should acknowledge and discuss the findings in the July 2012 VA medical opinion and May 2015 VA shoulder examination report.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

5.  Refer the Veteran's claims file to the Director, C&P Service, for extraschedular consideration to determine whether an extraschedular rating is warranted for the Veteran's service-connected right elbow disability under 38 C.F.R. § 3.321(b).

6.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2015 supplemental statement of the case. If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


